70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel Holbert VENABLE, Plaintiff-Appellant,v.Rufus FLEMING, Warden;  Department of Corrections;  G.Diggs, Correctional Officer;  L. Johnson;  T.Benn;  Correctional Officer Hardy,Defendants-Appellees.
No. 95-7035.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  December 5, 1995.

Manuel Holbert Venable, Appellant Pro Se.  Jill Theresa Bowers, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Venable v. Fleming, No. CA-94-673-R (W.D.Va. Nov. 1, 1994;  June 27 & July 3, 1995).  Appellant's motion to expedite is now moot and is dismissed for that reason.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED